DETAILED ACTION
	This action is a first action on the merits. The claims filed on July 19, 2021 have been entered. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a CIP of US Application Nos. 17/100,870 and 17/100,872, both filed on November 21, 2020.

Information Disclosure Statement
The information disclosure statement filed on November 15, 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16: Claim 16 recites the limitation “said holder opening” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner has assumed that “said holder opening” is same as “said holding cavity” as recited in claim 1. Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuershausen, US 2010/0212964 (hereinafter Beuershausen) in view Dunbar et al., US2018/0030786 (hereinafter Dunbar) and Thorn et al., US 4,514, 458 (hereinafter Thorn).
Claim 1: Beuershausen discloses force modulation system for a drill bit (adjustable cutter 300), comprising 
a cutter (cutting element 300) being comprised of a cutter body (cutting element 302)  having a cutting end (end which cutting face 304 is attached), and a cutting surface  (cutting face 304) made integral with said cutter body (302) at said cutting end (see Fig 3A-3B, par [0022]); 
a holder (movable member 306) being comprised of a holder body (306) having an anchor end (bottom end 307), a holding end (top end of 306 to which cutting element 302 is attached) opposite said anchor end (see Fig 3A-3B), holder sides between said anchor end and said holding end (holder 306 sides extending from bottom end 307 to top end, see Fig 3A-3B), and a holder cavity (opening in which cutting element 302 is located) at said holding end (top end), said cutter body being in removable slide fit engagement with said holder cavity (cutting element 302 is coupled to the moveable member 306, see Fig 3A-3B, par [0022]); 
a holder retention means (retention members or mechanical stops 308) positioned on at least one holder side (see Fig 3A-3B) so as to exert a holder retention force in a first direction of said holder (retention members or mechanical stops 308 that retain the movable member or body 306 in the cavity 320, par [0022]); and 
a force member (compressible device 330) positioned against said holder (306);
wherein said force member (330) is comprised of a compressible device with a first elasticity (compressible device 330, such as a mechanical spring, having a stiffness or spring constant K , Fig 3A-3B, par [0022]).
Beuershausen fails to disclose a first force member positioned against said holder to exert a force in a second direction of said holder, said second direction being angled offset to said first direction, wherein said first force member is comprised of a first wire woven material with a first elasticity.
Dunbar discloses drill bit with a plurality of blades (abstract) . The blade 526 may include slotted opening 512 through which DOCC 502 may protrude. The DOCC 502 includes a base portion, which extends into the blade. The base portion fits into an inner cavity of the blade (526) allowing the DOCC 502 to be coupled to the blade in an adjustable manner. A spring 520 is coupled to the DOCC. The spring 502 provides a biasing force acting against the friction force acting on the DOCC 503 during drilling operations, thereby allowing the DOCC 502 to move along an axis approximately parallel to the y-axis to an equilibrium point where the frictional force acting on DOCC 502 due to drilling equals the biasing force from spring 520 and controlling movement of the DOCC (Fig 5A-5B, par [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the force modulation system of Beuershausen to include a first force member positioned against the holder so as to exert a first force in a second direction being angled offset to the first direction as disclosed by Dunbar, as this modification have allowed the cutter to move along an axis parallel to the y-axis to an equilibrium point where the frictional force acting on the cutter due to drilling equals the biasing force from first force member.
Beuershausen, as modified by Dunbar, fails to disclose said first force member is comprised of a first wire woven (entangled) material with a first elasticity.
Thorn discloses a force member (force accommodating material, Fig 1) is comprised of a first wire woven (entangled) material (desired quantity of wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils extend in generally random relationship to, and are loosely entangled with each other, col 5, ln 22-65) with a first elasticity (material exhibits a substantially more constant modulus of elasticity and substantially isotropic properties, col 3, ln 60-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first force member of Beuershausen and Dunbar, with the force member as disclosed by Thorn, as the need for a force member would have lead one skilled in the art to choose an appropriate force member, such as the force member  as disclosed by Thorn. Therefore, choosing the appropriate force member as disclosed by Thorn would merely be a simple substitution of one known element for another would obtain the predictable result of providing a force member which exhibits a substantially more constant modulus of elasticity and substantially isotropic properties, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 2: Beuershausen, as modified by Dunbar and Thorn, discloses cutter (Beuershausen, cutting element 302) being removably engaged with said holder (Beuershausen, cutting element 302 is coupled to body 306), said cutting surface (cutting face 304) being extended from said holder so as to cut a rock formation (Beuershausen, cutting face 304 is extended from body 30, each cutter has a cutting surface or cutting element, such as cutting element 216a' for cutter 216a, that engages the rock formation when the drill bit 150 is rotated during drilling of the wellbore, par [0020]).
Claim 3: Beuershausen, as modified by Dunbar and Thorn, discloses said first wire woven material is comprised of spring wire  (Thorn, wire, is commercially available, has spring-like qualities and is substantially smooth-surfaced and free from stress risers, col 5, ln 19-22), said spring wire being braided (Thorn, wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils are loosely entangled with, col 5, ln 58-63), each other and compression molded (Thorn, loose mass is then placed in the cavity of a die or the like and compacted to produce the finished material 10, col 5, ln 63-65).
Claim 4: Beuershausen, as modified by Dunbar and Thorn, discloses said spring wire has a wire diameter between  0.0035-0.020 inches (Thorn, wire 12 is within the range of 0.0035-0.020 inches, col 5, ln 16-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the spring wire to have a wire between 0.005-0.05 inches, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Claim 5: Beuershausen, as modified by Dunbar and Thorn, discloses said first elasticity is a substantially more constant modulus of elasticity and substantially isotropic properties (Thorn, col 3, ln 60-62, col 8, ln 4-13).
 Beuershausen, as modified by Dunbar and Thorn, is silent as to said first elasticity is between 0.02-0.13 inches over 660 cycles of compression.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the first elasticity to be between 0.02-0.13 inches over 660 cycles of compression, as selecting a given elasticity would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 9: Beuershausen, as modified by Dunbar and Thorn, discloses said first woven material being compatible with and bonded to said second wire woven material (desired quantity of wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils extend in generally random relationship to, and are loosely entangled with each other, col 5, ln 22-65, first woven wire material and second woven wire material are necessarily compatible if they are of the same woven wire material).
Beuershausen, as modified by Dunbar and Thorn , is silent as to the first force member is made integral with said second force member.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to for the first force member to be made integral with said second force member, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).
Claim 10: Thorn further discloses a force member (force accommodating material, Fig 1) is comprised of a first wire woven (entangled) material (desired quantity of wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils extend in generally random relationship to, and are loosely entangled with each other, col 5, ln 22-65) with an elasticity (material exhibits a substantially more constant modulus of elasticity and substantially isotropic properties, col 3, ln 60-62).
Beuershausen, as modified by Dunbar and Thorn, are silent as to said first wire woven material is identical to said second wire woven material, said first wire woven material and said second wire woven material forming a unitary body.
It would have been obvious to one of ordinary skill in the art, before the effective  filing date of the invention, to modify the first and second wire woven materials to be identical to each other as selecting a given woven wire material would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to for the first and second woven wire materials to form a unitary body, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).
Claim 12: Beuershausen, as modified by Dunbar and Thorn, discloses method, comprising the steps of: 
braiding wire so as to form braided wire (Thorn, wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils are loosely entangled with, col 5, ln 58-63); 
forming said braided wire into said spring wire of claim 3 (Thorn, wire, is commercially available, has spring-like qualities and is substantially smooth-surfaced and free from stress risers, col 5, ln 19-22);
compression molding said spring wire so as to form said first wire woven material (Thorn, loose mass is then placed in the cavity of a die or the like and compacted to produce the finished material 10, col 5, ln 63-65).
Claim 13: Beuershausen, as modified by Dunbar and Thorn, further discloses the step of compression molding is comprised of the step of applying a load (Thorn, the compressive force imposed upon the material within the die is in excess of the maximum force to be encountered by the finished material in use, and is sufficient to cause the density of the finished material in its unloaded state to be within the range of 10 percent to 50 percent of the density of the metal (preferably stainless steel) from which its constituent wire was drawn, col 4, ln 15-25).
Beuershausen, as modified by Dunbar and Thorn, are silent as to applying a load between 3-30ksi.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the applied load to be between 3-30ksi, as selecting a given load would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 14: Beuershausen, as modified by Dunbar and Thorn, further discloses said spring wire has a wire diameter between 0.005-0.05 inches (wire diameter is within the range of 0.0035 inch-0.020 inch, col 5, ln 18-20).
Beuershausen, as modified by Dunbar and Thorn, are silent as to the load is 18ksi.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the applied load to be 18ksi, as selecting a given load would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 15: Beuershausen, as modified by Dunbar and Thorn, discloses said holder sides (Beuershausen, holder 306 sides extending from bottom end 307 to top end, see Fig 3A-3B) are longer than said anchor end (Beuershausen, bottom end 307) and said holding end (Beuershausen, top end for holding cutting element 302) so as to form an elongated holder body (Beuershausen, member 306 is elongated, see Fig 3A-3B) having said anchor end (307), said holding end (top end with cutting element 302) opposite said anchor end (307) and elongated holder sides as said holding sides (Beuershausen, see Figs 3A-3B, par [0022]).
Claim 16: Beuershausen, as modified by Dunbar and Thorn, discloses said elongated holder body (body 306) is comprised of an anchor portion (Beuershausen, lower portion of body 306 adjacent to the bottom end) between said holder opening (Beuershausen, upper end of body 306 holding cutting element 302) and said anchor end (Beuershausen, bottom end 307), said first direction being along said elongated holder sides (Beuershausen, body 306 extends and retracts from the blade profiled 340, Fig 3A-3B, par [0022]).
Claims 8 and 17: Beuershausen, discloses a second force member (compressible device 330) positioned against said anchor end (307) of said holder (body 306) so as to exert a second force in said first direction of said holder (306) (compressible device exerts a force in the direction of the cutting element along longitudinal axis of cavity 320, see Fig 3A-3B).
Thorn disclose a force member (force accommodating material, Fig 1) is comprised of a first wire woven (entangled) material (desired quantity of wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils extend in generally random relationship to, and are loosely entangled with each other, col 5, ln 22-65) with an elasticity (material exhibits a substantially more constant modulus of elasticity and substantially isotropic properties, col 3, ln 60-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the second force member of Beuershausen and Dunbar, with the force member of a  second woven wire with a second elasticity as disclosed by Thorn, as the need for a force member would have lead one skilled in the art to choose an appropriate force member, such as the force member  as disclosed by Thorn. Therefore, choosing the appropriate force member as disclosed by Thorn would merely be a simple substitution of one known element for another would obtain the predictable result of providing a force member which exhibits a substantially more constant modulus of elasticity and substantially isotropic properties, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beuershausen in view Dunbar and Thorn as applied to claim 3, and further in view of Ragner, US 9,239,121 (hereinafter Ragner).
Claim 6: Beuershausen in view Dunbar and Thorn disclose said first wire woven material (desired quantity of wires 12 are brought together to define a substantially homogeneous mass wherein the wires and their coils extend in generally random relationship to, and are loosely entangled with each other, col 5, ln 22-65). 
Beuershausen in view Dunbar and Thorn fail to disclose a corrosion resistant coating on said spring wire.
Ragner discloses a corrosion resistant coating (wire 110 can also be spray coated with other metals such as tin, zinc and nickel to improve its corrosion resistance) on said spring wire (spring wire 110 comprises any spring material) (col 8, ln 47-53, col 9, ln 3-13).
It would have been obvious ton one of ordinary skill in the art, before the effective filing date of the invention, to modify the spring wire of the first woven wire of Beuershausen in view Dunbar and Thorn to include a corrosion resistant coating as disclosed by Ragner, as this modification would help to improve the corrosion resistance of the first woven wire in the downhole environment (Ragner, col 8, ln 47-53, col 9, ln 3-13).
Claim 7: Beuershausen, Dunbar and Thorn, as modified by Ragner discloses said corrosion resistant coating is selected from a group consisting of steel, Ni alloy, Co alloy, Ti alloy, and Cu alloy (wire 110 can also be spray coated with other metals such as tin, zinc and nickel to improve its corrosion resistance, col 8, ln 47-53, col 9, ln 3-13).

Allowable Subject Matter
Claim 11, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 18-20 contain allowable subject matter over the closest prior art “herein Beuershausen, US 2010/0212964 (hereinafter Beuershausen)”,  “herein Dunbar et al., US2018/0030786 (hereinafter Dunbar)” and “herein Thorn et al., US 4,514, 458 (hereinafter Thorn)”, for the following reasons:
Beuershausen, Dunbar, and Thorn fail to disclose “wherein said unitary body is comprised of a first portion, a second portion, and a hinge portion between said first portion and said second portion, said first force member being comprised of said first portion, said second force member being comprised of said second portion” as recited in claim 11, 
“said holder retention means is comprised of: a holder housing being comprised of a protrusion, and a slot on said elongated holder body being in removable sliding engagement with said protrusion” as recited in claim 18, and 
“said holder retention means is comprised of: a holder housing being comprised of a threaded hole, a through hole in said elongated holder body, and a screw being in removable threaded engagement with said threaded hole through said through hole” as recited in claim 20.

The Examiner is unaware of prior art which reasonably suggests alone or in combination the limations of claims 11 and 18-20.

Conclusion
Claims 1-10 and 12-17 are rejected. Claims 11 and 18-20 are objected to. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676